DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 9 are objected to because “mixer plate (6)” is recited, but the mixer plate is reference character “9”, not “6”, elsewhere in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:   
In claim 1, the recitation of “an oscillating drive shaft” and “a drive shaft” is confusing as to how many drive shafts are required and makes subsequent references to “the drive shaft” and “the shaft” ambiguous.    
In claim 3, there is lack of antecedent basis for “the flange”.  
In claim 4, “the connection between the inner tube and the mixer plate made of plastic” is unclear because there is no previous requirement of a plastic connection between these parts.  
Claim 6 is confusing because “a mixer plate” is recited even though the parent claim already requires “a mixer plate”.  
In claim 8, there is lack of antecedent basis for “the clamping device”.  
In claim 8, there is lack of antecedent basis for “the flange”.  
In claim 9, there is lack of antecedent basis for “the vibration drive”.  
In claim 9, “the connecting shaft” lacks clear antecedent basis.  It is also confusing that the same reference character, “2”, is used in this claim for both the drive shaft and connecting shaft.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bibbo et al. (US 2004/0027912).  Regarding claim 1, Bibbo discloses a vibromixer comprising an oscillating drive shaft (208), including a container (202) made of flexible plastic (see [0116]) and a drive shaft (208) comprising a mixing plate (204) situated on an end capable of being a lower end of the drive shaft, wherein the container is supported in a support container (20 or 178) wherein the container is provided with a flexible inner tube (206) in the interior of the container, sealingly with the wall of the container in the upper area which is integrally connected to the mixer plate and encloses the drive shaft (see Fig. 11), wherein the vibromixer comprises a support tube (242) and the inner tube is protected from the oscillating drive shaft during operation by the support tube (see Fig. 11).  However, it is not expressly stated that the support tube is removable and made of steel or plastic.  Nonetheless, the statements throughout the reference that parts may be made of steel or plastic would have suggested making the tube of steel or plastic, to one of ordinary skill in the art.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) concerning the obviousness of making parts removable.  It would have been obvious to one of ordinary skill in the art to have made the tube removable to facilitate assembly, repair or cleaning.  Regarding claim 2, the drive shaft is connected in its upper portion via a detachable clamping connection (176) to a vibration drive (see [0104]).  Claim 3 merely discusses a flange that is not a required element of the claimed structure.  Regarding claim 4, the connection between the inner tube and the mixer plate is clamped (see Fig. 11).  Regarding claim 6, the drive shaft carried a mixer plate (204) made of plastic (see [0130]) and is detachably connected thereto (see [0131]).  Regarding claim 7, the shaft is capable of being connected and released form the mixer plate (see [0131]).  Claim 8 discusses elements such as a clamping device and a flange which are not required elements of the claimed structure; see Fig. 11 for the manner in which the inner tube is and container are attached.  Claim 9 discusses elements such as a vibration drive and a connecting shaft which are not required .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774